TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00209-CR



                                    Don Veloz, Appellant

                                                v.

                                The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 9034221, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: September 30, 2004

Do Not Publish